DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tab connecting the first compliant member to the stator” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, the feature of “the tab connecting the first compliant member to the stator” is not sufficiently described in the specification and also not shown in the drawings, as the tab 246 in applicant’s figure 9 does not clearly show the connection to the stator.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. (US Patent No.: 6359355) in view of Baumgartner et al. (US Patent No.: 7605508) and Schulz (US Patent No.: 7777379).
For claim 1, Hartsfield et al. disclose the claimed invention comprising: a stator (reference numeral 110) having a first end (see figure 13), a second end (see figure 13) opposite the first end, and a chamber (reference numeral 160) therein (see figure 13); a rotor (reference numeral 140) at least partially positioned in the chamber and rotatable relative to the stator about a longitudinal axis (see figure 13); an axle (reference numerals 148, 150) having a first end (see figure 13), a second end opposite the first end (figure 13), and supporting the rotor (see figure 13); an endcap (reference numeral 90) located at a first end of the stator and adjacent to the first end of the axle (see figure 
Schulz discloses an endcap gap (see figures 2, 3, also figure below) being formed between the endcap (reference numeral 10) and a first portion of the rotor (reference numeral 2, figure 2), wherein the first portion of the rotor (reference numeral 2) extends radially from the axle (reference numeral 5) at the endcap gap (see figures 2, 3, also see figure below).  Baumgartner et al. disclose two compliant members (reference numerals 11, 15, see figure 1), i.e. a first compliant member and a second compliant member, with one compliant member positioned on one axial side of the rotor (reference numeral 4) and another compliant member being positioned on the other axial side of the rotor (reference numeral 4) with both members being deformable along the longitudinal axis (see figures 1-3), and when these compliant members of Baumgartner et al. are applied to the rotor and compliant member of Hartsfield et al. this would disclose another compliant member, i.e. a second compliant member, positioned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap gap as disclosed by Schulz and also the compliant members on both sides of the rotor and both compliant members being deformable along the longitudinal axis as disclosed by Baumgartner et al. for the compliant member and rotor of Hartsfield et al. so that a second compliant member is positioned relative to the axle between a third portion of the rotor and the endbell with the second compliant member being deformable along the longitudinal axis for predictably providing desirable configuration for facilitating the proper functioning of the device.  

    PNG
    media_image1.png
    512
    1511
    media_image1.png
    Greyscale

For claim 2, Hartsfield et al. disclose the compliant member (reference numeral 156) being a resilient member (see figure 13, and also column 9, lines 41-43), i.e. at least one of the first compliant member or the second compliant member being a resilient member.  
For claim 3, Hartsfield et al. disclose at least one of the first compliant member or the second compliant member including a spring (see column 9, lines 41-43).  

For claim 8, Hartsfield et al. disclose a housing (reference numeral 10) around the stator and a cup (reference numerals 32, 162) in the endbell (see figure 13), the cup (reference numerals 32, 162) projecting in a longitudinal direction and the cup having a cup depth in the longitudinal direction greater than 2% of a longitudinal length of the stator (reference numeral 110, see figure 13).  
For claim 9, Hartsfield et al. disclose the compliant member (reference numeral 156) which can be considered to be coupled to the rotor and selectively decoupled from the rotor (reference numeral 140, see figure 13) when the one of the endbell or the endcap is installed on the axle (see figure 13).  
For claim 21, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member being elastically deformable along the longitudinal axis.  Baumgartner et al. already disclose the compliant members (reference numerals 11, 15, see figure 1), i.e. first compliant member and second compliant member, being elastically deformable along the longitudinal axis (see figures 1-3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the compliant members be elastically deformable along the longitudinal axis as disclosed by Baumgartner et al. so that the first compliant member is elastically deformable along the longitudinal axis for Hartsfield et al. in view of Baumgartner et al. and Schulz for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Schulz discloses an endcap gap (see figures 2, 3, also figure above for claim 1) being formed between the endcap (reference numeral 10) and a shoulder of the rotor (reference numeral 2, figures 2, 3, also see figure above for claim 1).  Baumgartner et al. disclose two compliant members (reference numerals 11, 15, see figure 1), i.e. a first compliant member and a second compliant member, with one compliant member positioned on one axial side of the rotor (reference numeral 4) and another compliant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap as disclosed by Schulz and also the compliant members on both sides of the rotor and both compliant members being deformable along the longitudinal axis as disclosed by Baumgartner et al. for the compliant member and rotor of Hartsfield et al. so that a second compliant member is positioned at least partially around the axle between a portion of the rotor and the endbell with the second compliant member being deformable along the longitudinal axis for Hartsfield et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 15, Hartsfield et al. disclose the first compliant member (reference numeral 156) having an expanded state and a compressed state (as the endcap 90 is attached to the stator 110, see figure 13), the endcap (reference numeral 90) configured to move in a longitudinal direction toward the stator (reference numeral 110) and longitudinally contact a portion of the stator as the first compliant member (reference numeral 156) moves to the compressed state (see figure 13).  

Claims 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claims 1 and 12 above, and further in view of Jaisle (US Patent Application Pub. No.: US 2004/0037716 A1).
For claim 5, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for at least one of the first compliant member or the second compliant member having a spring constant of between 250 kilonewtons per meter (kN/m) and 750 kN/m.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular constant as disclosed by Jaisle for at least one of the first compliant member or the second compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member having a first spring constant between 250 kN/m and 750 kN/m, and the second compliant member having a second spring constant between 250 kN/m and 750 kN/m.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular constant as disclosed by Jaisle for the first and second compliant member of Hartsfield et al. in view of Baumgartner et al. and 
For claim 14, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member having a first spring constant and the second compliant member having a second spring constant, wherein the first spring constant and second spring constant are the same.  Having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular constant as disclosed by Jaisle so that the first and second compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz would have the same spring constant for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claim 1 above, and further in view of Yamanaka (US Patent Application Pub. No.: US 2008/0286068 A1) and Jaisle (US Patent Application Pub. No.: US 2004/0037716 A1).
For claim 7, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the endbell being elastically deformable and having a spring constant of between 250 kN/m and 750 kN/m.  Making an end component elastically deformable is known in the art as exhibited by Yamanaka (reference numerals 5, 9, and also see paragraphs [0033-0036]), and having a particular spring constant is a known skill in the art as exhibited by Jaisle (see paragraph [0012]).  It .  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. in view of Baumgartner et al. and Schulz as applied to claims 12 and 15 above, and further in view of Baumann (US Patent Application Pub. No.: US 2011/0149459 A1).
For claim 16, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the first compliant member further having a stacked state, the stacked state having a first stacked length that is less than a first compressed length.  Having a compliant member with a stacked state is a known skill as exhibited by Baumann (reference numeral 313, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stacked state as disclosed by Baumann for the first compliant member of Hartsfield et al. in view of Baumgartner et al. and Schulz for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Hartsfield et al. in view of Baumgartner et al. and Schulz disclose the claimed invention except for the second compliant member having an expanded 
For claim 18, Hartsfield et al. in view of Baumgartner et al., Schulz, and Baumann disclose the claimed invention except for the second compliant member further having a stacked state, the stacked state having a second stacked length that is less than a second compressed length.  Having a compliant member with a stacked state is a known skill as exhibited by Baumann (reference numeral 313, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stacked state as disclosed by Baumann for the second compliant member of Hartsfield et al. in view of Baumgartner .  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al. (US Patent No.: 6359355) in view of Baumgartner et al. (US Patent No.: 7605508), Schulz (US Patent No.: 7777379), and Wishart (US Patent Application Pub. No.: US 2010/0003871 A1).
For claim 19, Hartsfield et al. disclose the claimed invention comprising: a stator (reference numeral 110) having a first end (see figure 13), a second end (see figure 13) opposite the first end, and a chamber (reference numeral 160) therein (see figure 13); a rotor (reference numeral 140) at least partially positioned in the chamber and rotatable relative to the stator about a longitudinal axis (see figure 13); an axle (reference numerals 148, 150) having a first end (see figure 13), a second end opposite the first end (figure 13), and supporting the rotor (see figure 13); an endbell (reference numeral 32, 162) located at a first end of the stator and adjacent to the first end of the axle (see figure 13); an endcap (reference numeral 90) located at the second end of the stator and adjacent to the second end of the axle (see figure 13); a first resilient member (reference numeral 156) positioned at least partially around the axle between a portion of the rotor (reference numeral 140) and the endcap (see figure 13), the first resilient member (reference numeral 156) being deformable along the longitudinal axis (see figure 13).  Hartsfield et al. however do not specifically disclose the stator having at least one permanent magnet positioned in the chamber; an armature positioned on the axle and configured to rotate with the axle; wherein an endcap gap is formed between 
Schulz discloses an endcap gap (see figures 2, 3, also figure above for claim 1) being formed between the endcap (reference numeral 10) and the armature (reference numeral 2, figures 2, 3, also see figure above for claim 1).  Baumgartner et al. disclose two resilient members (reference numerals 11, 15, see figure 1), i.e. a first resilient member and a second resilient member, with one resilient member positioned on one axial side of the rotor (reference numeral 4) and another resilient member being positioned on the other axial side of the rotor (reference numeral 4) with both members being deformable along the longitudinal axis (see figures 1-3), and when these resilient members of Baumgartner et al. are applied to the rotor and the first resilient member of Hartsfield et al. this would disclose a second resilient member positioned at least partially around the axle between a portion of the rotor and the endbell, the second resilient member being deformable along the longitudinal axis.  Wishart discloses a stator (reference numeral 120) having at least one permanent magnet (reference numeral 130) positioned in the chamber (see figure 3), and an armature (reference numeral 150) positioned on the axle and configured to rotate with the axle (see figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endcap gap as disclosed by Schulz, the resilient members on both sides of the rotor and both resilient members being deformable along the longitudinal axis as disclosed by Baumgartner et al. for the first 
For claim 20, Hartsfield et al. disclose at least one of the first resilient member (reference numeral 156) and the second resilient member being a wave spring (see figures 11, 13).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also for the drawing objection for claim 11, the drawing is still required to show every feature of the invention specified in the claims, and the claimed feature of the tab connecting the first compliant member to the stator must be shown for proper understanding of the claimed subject matter.  Also for the rejection of claim 11 under 35 USC 112(b), the applicant points out that the specification and drawings show the tab 346 being connected to the frame 354, but the disclosure still does not properly describe the claimed feature of the “tab connecting the first compliant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEX W MOK/Primary Examiner, Art Unit 2834